Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Pages of 28 Page ID #:118

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

FENTON LAW

GROUP LLP

RIGINAL

 

AUG | 8 2020

“FILED
CLERK, ts. DISTRICT COWRT

 

 

 

CE wh (QT OF CALIFORNIA
BY _/ DEPUTY }

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA; No. CV 18-10632 MWF (RAOx)
AND THE STATE OF
CALIFORNIA, EX REL. [UNDER

SEAL] FIRST AMENDED COMPLAINT
FILED UNDER SEAL PURSUANT
Plaintiffs, TO 31 U.S.C. § 3730(b)(2)

[SEAL EXTENDED TO DECEMBER
11, 2020 BY MAY 28, 2020 ORDER OF

[UNDER SEAL] THE COURT]

VS.

Defendants. DEMAND FOR JURY TRIAL

 

 

SEALED CASE — DO NOT PUT ON PACER

1

 

 

 

FIRST AMENDED COMPLAINT
Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 2.0f 28 Pag oe. ID #:119

10
11
12
13
14
15
16
17
18
19
20
21
03
23
24
25
26
27

28

FENTON LAW

GROUP LLP

CLERK, U.S. ‘DISTRICT COURT

oP RES “Ea

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA;
AND THE STATE OF
CALIFORNIA, EX REL. [UNDER
SEAL]

Plaintiffs,
VS.

[UNDER SEAL]

Defendants.

 

 

 

No. CV 18-10632 MWE (RAOx)

FIRST AMENDED COMPLAINT
FILED UNDER SEAL PURSUANT
TO 31 U.S.C. § 3730(b)(2)

[SEAL EXTENDED TO DECEMBER
11, 2020 BY MAY 28, 2020 ORDER OF
THE COURT]

DEMAND FOR JURY TRIAL

SEALED CASE — DO NOT PUT ON PACER

1

FIRST AMENDED COMPLAINT

 
Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 3 of 28 Page ID #:120

FENTON LAW
GROUP LLP

10
11
12
13
14
15
16
17

19
20
21
22
23
24
25
26
27

28

Henry R. Fenton, State Bar No. 45130
Dennis E Lee, State Bar No. 164360
FENTON LAW GROUP, LLP

1990 S. Bundy Drive, Ste. 777

Los Angeles, CA 90025

Telephone: 310-444-5244

Facsimile: 310-444-5280

Attorneys for Qui Tam Relator/Relator
Arash Alborzi, M.D.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA;
AND THE STATE OF
CALIFORNIA, EX REL. ARASH
ALBORZI, M.D.,

Relators,

VS.

UNIVERSITY OF SOUTHERN
CALIFORNIA; KECK SCHOOL
OF MEDICINE OF USC; USC
VERDUGO HILLS HOSPITAL;
CONCORD HOSPITALIST
GROUP; ELEVATE HEALTH
GROUP; NARBEH
TOVMASSIAN, M.D.; GAREN
DERHARTUNIAN, M.D.; and
DEVINDER GANDHI, M.D.,

Defendants.

 

 

 

No. CV 18-10632 MWF (RAOx)

FIRST AMENDED COMPLAINT
FOR:

FIRST AMENDED COMPLAINT
FILED UNDER SEAL PURSUANT
TO 31 U.S.C. § 3730

DEMAND FOR JURY TRIAL

a2

FIRST AMENDED COMPLAINT

 
. Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 4of 28 Page ID #:121

FENTON LAW
GROUP LLP

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

FIRST AMENDED COMPLAINT FOR
VIOLATIONS OF THE FALSE CLAIMS ACT
AND CALIFORNIA FALSE CLAIMS ACT

INTRODUCTION

L. Qui tam Plaintiff/Relator ARASH ALBORZI, M.D. (referred to
hereinafter as “Plaintiff” and/or “Relator”) brings this action on his own behalf and
on behalf of the United States of America and the State of California to recover
civil damages and penalties under the False Claims Act (““FCA,” 31 U.S.C. § 3729
et seq.) and the California False Claims Act (““CFCA,” Cal. Gov. Code § 12650 et
seq.).

2 Beginning on or around July 2017 and continuing to the present day,
Defendants UNIVERSITY OF SOUTHERN CALIFORNIA, KECK SCHOOL OF
MEDICINE OF USC; USC VERDUGO HILLS HOSPITAL, CONCORD
HOSPITALIST GROUP, ELEVATE HEALTH GROUP, NARBEH
TOVMASSIAN, M.D., GAREN DERHARTUIAN, M.D., and DEVINDER
GANDHI, M.D. knowingly and routinely made and/or presented records,
statements, and claims to federal and state health insurance programs including but
not limited to Medicare, Medicaid, and Medi-Cal. These claims falsely certified
that such claims were in compliance with the Stark Act, 42 U.S.C. § 1395nn, the
Anti-Kickback Law, 42 U.S.C. § 1320a-7b, California Business and Professions
Code § 650 et seq., California Health and Safety Code § 445, California Welfare

and Institutions Code 14107.2, and California Business and Professions Code

2.
FIRST AMENDED COMPLAINT

 
_ Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 5 of 28 Page ID #122

FENTON LAW
GROUP LLP

10
11
12
13
14
15
16
17
18
Ig
20
21
22
23
24
25
26
eas

28

 

2273(a).
JURISDICTION AND VENUE

ay This action arises under the laws of the United States, the FCA. This
Court has jurisdiction over the subject matter pursuant to 28 U.S.C. §§ 1331, 1367
and 31 U.S.C. § 3732. This Court has jurisdiction over the CFCA claim because
Defendants’ violations of the CFCA derive from a common nucleus of operative
fact.

4. This Court has personal jurisdiction over Defendants pursuant to 28
U.S.C. § 1391 and 31 U.S.C. § 3732 because each and every Defendant has
minimum contacts with, resides in, and does business in the Central District of
California.

3. Venue in this District is proper because Defendants reside in and do
business in the Central District of California. At all times relevant to this
Complaint, Defendants regularly conducted substantial business in this District. All
violations alleged in this Complaint occurred in this District.

6. Relator is the original source of the allegations in this Complaint,
which was provided along with written disclosure of substantially all material
evidence of the allegations of this Complaint to the United States pursuant to 31
U.S.C. § 3730(b)(2).

PARTIES

7. Relator is a physician licensed to practice medicine by the State of

-4-
FIRST AMENDED COMPLAINT

 
_ Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 6 of 28 Page ID #123

FENTON LAW
GROUP LLP

~]

10
11
2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

California residing at all relevant times in Glendale, CA.

8. Relator is informed and believes, and on the basis of such information
and belief, alleges that at all times herein mentioned Defendant UNIVERSITY OF
SOUTHERN CALIFORNIA (“USC”) is a California nonprofit corporation located
in the County of Los Angeles.

9. Relator is informed and believes, and on the basis of such information
and belief alleges, that Defendants KECK SCHOOL OF MEDICINE OF USC
(“Keck”), and USC VERDUGO HILLS HOSPITAL (“VHH”) are corporate
entities that are owned and operated by, managed, and/or otherwise subsumed
under Defendant USC.

10. Defendant CONCORD HOSPITALIST GROUP (“Concord”) is a
California corporation located in Glendale, California. Hospitalists are primary
care physicians who generally work exclusively in a hospital setting without having
outpatient practices.

11. Defendant ELEVATE HEALTH GROUP (“Elevate”) is a California
corporation, located in Glendale, California.

12. Defendant NARBEH TOVMASSIAN, M.D. (“Dr. Tovmassian”’) is a
primary care physician duly licensed in the State of California who practices
medicine in Glendale, California.

13. Defendant GAREN DERHARTUNIAN, M.D. (“Dr. Derhartunian’’) is

a primary care physician duly licensed in the State of California who practices

is
FIRST AMENDED COMPLAINT

 
_Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 7 of 28 Page ID #:124

FENTON LAW
GROUP LLP

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

medicine in Glendale, California.

14. Defendant DEVINDER GANDHI, M.D. (“Dr. Gandhi”) is a primary
care physician duly licensed in the State of California who practices medicine in
Glendale, California.

15. The three owners of Defendant Concord are Dr. Tovmassian, Dr.
Derhartunian, and Dr. Gandhi.

16. The two owners of Defendant Elevate are Dr. Tovmassian and Dr.
Derhartunian.

17. ELIZABETH MASLOW, M.D. (“Dr. Maslow”), a non-party, is a
physician duly licensed to practice in the State of California and an infectious
disease specialist. Infectious disease medicine is a subspecialty of internal
medicine.

18. WINT THU HUN, M.D. (“Dr. Hun”), a non-party, is a physician duly
licensed to practice in the State of California and an infectious disease specialist.
Relator is informed and believes and accordingly alleges that each Defendant is an
agent and employee of each and every Defendant and, in performing the acts
alleged in this complaint, was acting in the course and scope of said agency and
employment. Relator further is informed and believes and accordingly alleges that
the agents and employees of each Defendant were acting within the purpose and
scope of said agency and employment and on behalf of each other and each of the

Defendants ratified and approved the acts of the other Defendants and of the agents

-6-
FIRST AMENDED COMPLAINT

 
_ Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 8 of 28 Page ID #125

FENTON LAW
GROUP LLP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

and employees of the various Defendants.
STATUTORY FRAMEWORK

19. The California False Claim Act is substantially similar to the federal
False Claims Act. For purposes of outlining statutory framework, the FCA is
referenced with the understanding that the CFCA has mirroring provisions.

20. To prove a claim under the FCA, a Relator, whether the government or
a relator, must show that the defendant “(A) knowingly presents, or causes to be
presented, a false or fraudulent claim for payment or approval; (B) knowingly
makes, uses, or causes to be made or used, a false record or statement material to a
false or fraudulent claim; [or] conspires to commit a violation of [the FCA].” 31
U.S.C. § 3729(a)(1)(A-C). The CFCA contains identical provisions at California
Government Code section 1265 1(a).

21. The key elements of an FCA claim under a false certification theory
are: “(1) a false statement or fraudulent course of conduct, (2) made with scienter,
(3) that was material, causing (4) the government to pay out money or forfeit
moneys due.” (U.S. ex rel. Hendow v. University of Phoenix, 461 F.3d 1166, 1174
(9th Cir. 2006) (Hendow ).)

22. Actionable express false certification under the FCA occurs where a
defendant makes a claim for payment from a federal program, with express
certification of compliance with a statute or regulation which conditions payment
on certification of compliance, where the defendant knows the certification was

a

 

 

FIRST AMENDED COMPLAINT

 
_ Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 9 of 28 Page ID #126

FENTON LAW
GROUP LLP

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

false when made. (Hendow, supra, 461 F.3d at 1171-1173.)

23. Actionable implied false certification under the FCA “occurs when an
entity has previously undertaken to expressly comply with a law, rule, or
regulation, and that obligation is implicated by submitting a claim for payment even
though a certification of compliance is not required in the process of submitting the
claim.” (Ebeid ex rel U.S. v. Lungwitz, 616 F.3d 993, 998 (9th Cir. 2010) (Ebeid ).)
Under an implied false certification theory, “liability can attach when the defendant
submits a claim for payment that makes specific representations about the goods or
services provided, but knowingly fails to disclose the defendant's noncompliance
with a statutory, regulatory, or contractual requirement. In these circumstances,
liability may attach if the omission renders those representations misleading.”
(Universal Health Services, Inc. v. U.S., 136 S.Ct. 1989, 1995 (2016).) California
has expressly recognized the viability of an implied false certification theory of
liability under the CFCA in San Francisco Unified School Dist. ex rel. Contreras v.
Laidlaw Transit, Inc., 182 Cal.App.4th 438, 448-449 (2010) (Contreras J ).

24.  Incentivizing patient referrals is illegal under several federal and
California statutes. This applies to both individual physicians and medical entities,
such as hospitals and physician groups. (42 U.S.C. § 1320a-7b(b), 42 U.S.C. §
1395nn, California Business and Professions Code § 650 et seq., California Health
and Safety Code § 445, California Welfare and Institutions Code 14107.2, and

California Business and Professions Code 2273(a).)

-8-

 

 

FIRST AMENDED COMPLAINT

 
Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 10 of 28 Page ID #:127

FENTON LAW
GROUP LLP

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

25. The Anti-Kickback Statute (“AKS”), 42 U.S.C. section 1320a-7b,
prohibits payment or receipt of monetary and non-monetary remuneration to induce
referrals. The purpose of the Anti-Kickback Law is to “protect the Medicare and
Medicaid programs from increased costs and abusive practices resulting from
provider decisions that are based on self-interest rather than cost, quality of care or
necessity of services.” (U.S. v. Patel, 778 F.3d 607, 612 (7th Cir. 2015).) The
Anti-Kickback Law also has the purpose “to protect patients from doctors whose
medical judgments might be clouded by improper financial considerations.” (/bid.)

26. The Stark law, 42 U.S.C. section 1395nn(a), prohibits abusive self-
referrals. It was enacted “to address the strain placed on the Medicare Trust fund
by the overutilization of certain medical services by physicians who, for their own
financial gain rather than their patients' medical need, referred patients to entities in
which the physicians held a financial interest.” (American Lithiotropy Soc. v.
Thompson, 215 F.Supp.2d 23, 26 (D.D.C. 2002).) The Stark Law expressly
conditions Medicare reimbursement on compliance with its provisions. (42 U.S.C.
§ 1395nn(a)(2).)

27. California law includes provisions analogous to the Stark Law which
prohibit physicians from referring patients to an entity with which they have a
financial relationship. (Cal. Bus. and Prof. Code, § 650 et seq.; Cal. Health and
Safety Code § 445.)

28. “Falsely certifying compliance with the Stark or Anti—Kickback Acts

-9-
FIRST AMENDED COMPLAINT

 
Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 11 of 28 Page ID #:128

FENTON LAW
GROUP LLP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

28

in connection with a claim submitted to a federally funded insurance program is
actionable under the FCA.” (U.S. ex rel. Kosenske v. Carlisle HMA, Inc., 554 F.3d
88, 94 (3d Cir. 2009); see also United States ex rel. Banigan v. PharMerica, Inc.,
950 F.3d 134, 137 (1st Cir. 2018).)

29.  Inaddition, in 2010, the Anti-Kickback Law was amended to provide
“an express link” to FCA liability, when subsection (g) was added to 42 U.S.C.
section 1320a-7b, providing, “a claim that includes items or services resulting from
a violation fo this section constitutes a false or fraudulent claim” for purposes of the
FCA. (Guilfoile v. Shields, 913 F.3d 178, 189-190 (1st Cir. 2019) (Guilefoile ).) At
least several courts have held that an AKS violation that results in a federal health
care payment is a per se false claim under the FCA. (/d. at 190; United States ex
rel. Lutz v. United States, 853 F.3d 131, 135 (4th Cir. 2017).)
FACTUAL ALLEGATIONS

30. Dr. Tovmassian, Dr. Derhartunian, Dr. Gandhi, Dr. Maslow, and Dr.
Hun all have staff privileges and provide medical services at VHH. Dr.
Tovmassian, Dr. Derhartunian, and Dr. Gandhi also have separate outpatient
practices. Dr. Tovmassian and Dr. Derhartunian’s outpatient practices are
conducted in whole or in part through Defendant Elevate, which they own.

31. All ofthe Defendant regularly bill insurance payers for medical
services provided, and a large percentage of the billings by both VHH and the

physicians at VHH generally, including Concord, Elevate, Dr. Tovmassian, Dr.

-10-

 

 

FIRST AMENDED COMPLAINT

 
Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 12 of 28 Page ID #:129

FENTON LAW
GROUP LLP

10
Li
La
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Derhartunian, Dr. Maslow, and Dr. Gandhi, are to state and federal payers,
including Medicare and Medicaid.

32. Relator has learned of a complex cycle of corrupt financial
relationships involving VHH, Concord, Elevate, Dr. Tovmassian, Dr. Derhartunian,
Dr. Gandhi, Dr. Maslow, and Dr. Hun, in violation of the Anti-Kickback Law, the
Stark Law, and related state laws, which is set forth below. Relator has learned of
these violations from working at VHH as an infectious disease specialist. Relator
joined the medical staff of VHH in about 2008 and is currently still on the staff. As
an active member of the staff, Relator has had the opportunity to. directly observe
Defendants’ behavior and to interact with multiple physicians and administrators at
VHH, including Dr. Tovmassian, Dr. Derhartunian, Dr. Gandhi, Dr. Maslow, and
Dr. Hun. To the extent that some of the details of these financial relationships are
exclusively in the Defendants’ possession, discovery will allow Relator to allege
those details with greater specificity. (U.S. ex rel. Holder v. Special Devices, Inc.,
296 F.Supp.2d 1167, 1170 (C.D. Cal. 2003); U.S. ex rel. Grubbs v. Kannegati, 565
F.3d 180, 191 (3rd Cir. 2009).)

33. Prior to about July 2017, VHH did not use hospitalists. Instead, VHH
followed the traditional model of having a panel of primary care physicians admit
unassigned patients to the emergency room. The admitting physicians would refer
patients to specialists as needed. These referrals would be made with the interests

of the patient in mind, to the specialist best equipped to handle that patient’s

ts

 

 

FIRST AMENDED COMPLAINT

 
Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 13 of 28 Page ID #:130

FENTON LAW
GROUP LLP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
2h

28

condition. Because the panel of admitting physicians consisted of multiple primary
care physicians unaligned with any group, no one physician or group controlled
referrals to specialists, ensuring reasonably fair referrals to specialists.

34. Prior to about July 2017, Dr. Gandhi has been on the medical staff at
VHH for many years, and Dr. Tovmassian and Dr. Derhartunian had been on the
medical staff for about three years.

35. Inorabout July 2017 Defendant Concord, at the direction of its
owners, Dr. Tovmassian, Dr. Derhartunian, and Dr. Gandhi, entered into an
exclusive contract with Defendant VHH to provide hospitalist (primary care)
services to emergency room patients with no previously assigned primary care
physician at VHH. Approximately 80 percent of emergency room patients at VHH
arrive with no previously assigned primary care physician.

36. According to the website for the California Secretary of State, Concord
was formed on February 1, 2017. Relator is informed and believes, and on the
basis of such information and belief alleges, that Defendant Concord was
specifically formed for the purpose of participating in the various corrupt financial
practices set forth further herein. As a new hospitalist group, Concord, with no
track record, was somehow able to secure an exclusive contract with a major
hospital, VHH, which would not have been realistically possible without the
corrupt financial dealings between the parties. The only way Concord, Elevate, and

their owners, Dr. Tovmassian, Dr. Derhartunian, and Dr. Gandhi, were able to make

-|[2-

 

 

FIRST AMENDED COMPLAINT

 
_Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 14 of 28 Page ID #:131

FENTON LAW
GROUP LLP

10
11
12
13
14
15
16
17
18
19
20
21
23
23
24
25
26
27

28

their arrangement with VHH profitable was to engage in the various illegal
kickbacks and self-referrals discussed below.

37. Relator is informed and believes, and on the basis of such information
and belief, alleges that the exclusive contract between Defendant Concord and
Defendant VHH is structured far below market value for comparable hospitalist
services. Relator’s information and belief are derived in part by comparing the
value of the contract, which he has learned from several sources at VHH, with an
estimate of the market value for Concord’s hospitalist services, based on their
patient volume and overhead at VHH, compared with those of other similarly
situated hospitalist groups at other comparable hospitals. As a result of the below-
market contract, VHH has been able to retain a larger share of the payments it
receives from insurers, including Medicare and Medicaid.

38. Relator is informed and believes, and on the basis of that information
and belief alleges, that it was in exchange for the below-market value contract with
Concord that VHH dissolved its infectious disease call panel, which it is required
by federal law to maintain (42 U.S.C. §§ 1395dd(b)(1)(A), 1395cc(I)(ili), 42 C.F.R.
§ 489.24())(1)), in or about July 2018, of which Relator and Dr. Maslow were the
only members. The only other practicing infectious disease specialist at VHH, Dr.
Hun, was a relatively young and inexperienced physician who was not on the call
panel. After dissolution of the call panel, which was done with no prior notice or

explanation as to the reason, Concord referred all infectious disease consultations to

et.

 

 

FIRST AMENDED COMPLAINT

 
Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 15 of 28 Page ID #:132

FENTON LAW
GROUP LLP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
Zt

28

 

Dr. Maslow or Dr. Hun, but primarily to Dr. Hun, and none to Relator. This
diversion of patients to Dr. Hun and Dr. Maslow was for the financial benefit of
Concord, as discussed further herein.

39. Relator is informed and believes, and on the basis of such information
and belief, alleges that, since at least early 2017, Dr. Maslow had entered into a
financial arrangement with Dr. Hun wherein Dr. Maslow receives 30 percent of Dr.
Hun’s reimbursements for medical services, including reimbursements from federal
and state payers such as Medicare and Medicaid. Relator was informed of this
arrangement by Dr. Maslow herself. As a result, referrals by Concord to Dr.
Maslow for infectious disease services are effectively referrals to Dr. Hun, as Dr.
Maslow has ‘passed’ all or nearly all these patients to Dr. Hun, in exchange for
kickbacks from Dr. Hun.

40. Defendant Elevate Health Group provides medical services including,
but not limited to, outpatient primary care and nursing home services.

41. Relator is informed and believes, and on the basis of such information
and belief alleges, that Dr. Hun is also employed either directly or as an
independent contractor for Defendant Elevate.

42. Relator is informed and believes, and on the basis of such information
and belief alleges, that Defendant Concord, under the direction of its owners, Dr.
Derhbartunian, Dr. Tovmassian, and Dr. Gandhi, self-refer VHH patients to

Defendant Elevate, Dr. Gandhi and Dr. Hun, through Elevate, for post-

-14-
FIRST AMENDED COMPLAINT

 
_Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 16 of 28 Page ID #:133

, | hospitalization healthcare services. These services include primary care at Dr.

2 | Derhartunian, Dr. Tovmassian, and Dr. Gandhi’s outpatient practices. These

3 -
services also include nursing home services provided by Dr. Derhartunian, Dr.
4
5 | Tovmassian, Dr. Gandhi, and Dr. Hun. Insurers are billed for these various medical

6 | services, including Medicare and Medicaid.

43. Relator is informed and believes, and on the basis of such information
9 | and belief alleges, that Defendant Concord, under the direction of Dr. Tovmassian

10 | and Dr. Derhartunian, benefits financially from self-referring Defendant VHH

patients to Dr. Hun for infectious disease consultations because Dr. Hun, in

13 | exchange for these referrals, and also in exchange for referrals to her for outpatient

4 nursing home services, through Elevate, for which she is an employee or
15
1 independent contractor, provides a percentage of her billings from services

17 | provided for these nursing home referrals as kickbacks to Elevate, owned by Dr.

18 | Tovmassian and Dr. Derhartunian. Relator learned of the kickback arrangement
19
- between Dr. Hun and Elevate from Dr. Maslow. These billings derived from

21 | insurance payments, including from Medicare and Medicaid.

22 44. Relator is informed and believes, and on the basis of that information
23
3 and belief alleges, that as a result of their high referral rates to various nursing

25 | homes from VHH, Dr. Derhartunian, Dr. Tovassmian, and Dr. Gandhi have been

26 ‘ . . : ‘ se
financially rewarded by nursing homes by being given sham paid positions as board
27
5 members, and/or directors, in addition to the financial benefits they receive as the
GROUP LLP. -15-

 

 

FIRST AMENDED COMPLAINT

 
.Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 17 of 28 Page ID #134

FENTON LAW
GROUP LLP

10
11
12
3
14
15
16
17
18
19
20
21
22
23
24
25
26
ZT
28

primary care physicians for the referred patients, and are also assigned a
disproportionate number of unassigned patients at those nursing homes.

45. Relator is informed and believes, and on the basis of such information
and belief alleges, that Defendants USC, Keck, and VHH also benefit financially by
referrals back to VHH, by Defendant Elevate, under the direction of Dr.
Tovmassian and Dr. Derhartunian, and by Dr. Gandhi, of outpatients and nursing
home patients. These referrals not only financially reward VHH but also benefit
Concord, Dr. Tovmassian, Dr. Derhartunian, and Dr. Gandhi because they are able
to provide primary care services to these patients at the much higher rates Medicare
provides for services in hospitals, as compared to services in nursing homes, This
is a violation of the Stark Law against self-referrals.

46. The exclusive contract between Defendant Concord, via its owners,
Dr. Tovmassian, Dr. Derhartunian, and Dr. Gandhi, and Defendant VHH violated,
and continues to violate, the Anti-Kickback Law (42 U.S.C. § 1320a-7b(b)) because
it constituted an indirect exchange of remuneration from Concord and its owners to
VHH, via the below-market value contract, in exchange for VHH colluding to
channel a large percentage of infectious disease patients to Dr. Hun and Dr.
Maslow, to the financial benefit of Concord and its owners, and to the ultimate
detriment of state and federal insurance payers, including Medicare and Medicaid.

47. The exclusive contract between Defendant Concord, via its owners,

Dr. Tovmassian, Dr. Derhartunian, and Dr. Gandhi, and Defendant VHH also

-16-

 

 

FIRST AMENDED COMPLAINT

 
Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 18 of 28 Page ID #:135

FENTON LAW
GROUP LLP

10
11
12
13
14
15
16
17
18
19
20
21
ae
23
24
25
26
27

28

violated, and continues to violate, both the Anti-Kickback Law and the Stark Law
(42 U.S.C. § 1395nn), as well as related California law, because the diverted patient
referrals to Concord and its owners was rewarded by the referral back to VHH of
patients from the private and nursing home practices of Elevate, Dr. Tovmassian,
Dr. Derhartunian, and Dr. Gandhi. These referrals back to VHH also constituted
direct violations of the Stark Law and related California law by Defendants Elevate,
Dr. Tovmassian, Dr. Derhartunian, and Dr. Gandhi, as they effectively self-referred
these patients back to themselves, via their hospitalist group, Concord, where they
could bill federal payers at the much-higher hospital rates, compared with private
and nursing home rates.

48. In summary, the corrupt financial dealings between VHH and Concord
and its owners violated 42 U.S.C. section 1320a-7b, 42 U.S.C. section 1395nn,
California Business and Professions Code section 650 et seq., California Health and
Safety Code section 445, California Welfare and Institutions Code 14107.2, and
California Business and Professions Code section 2273(a), by inducing illegal
remuneration including, but not limited to, bribes, fee-splitting, kickbacks, and self-
referrals.

49. The financial arrangement between Dr. Hun and Defendant Elevate,
via its owners, Dr. Derhartunian and Dr. Tovmassian, violated, and continues to
violate, 42 U.S.C. section 1320a-7b, 42 U.S.C. section 1395nn, California Business

and Professions Code section 650 et seq., California Health and Safety Code

2 Fu

 

 

FIRST AMENDED COMPLAINT

 
Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 19 of 28 Page ID #:136

FENTON LAW
GROUP LLP

10
1]
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

section 445, California Welfare and Institutions Code section 14107.2, and
California Business and Professions Code section 2273(a), by inducing illegal
remuneration including, but not limited to, bribes, fee-splitting, kickbacks, and self-
referrals.

50. The financial arrangement between Dr. Hun and Defendant Concord,
via its owners Dr. Tovmassian, Dr. Derhartunian, and Dr. Gandhi, violated, and
continues to violate, 42 U.S.C. section 1320a-7bs, 42 U.S.C. section 1395nn,
California Business and Professions Code section 650 et seq., California Health and
Safety Code section 445, California Welfare and Institutions Code section 14107.2,
and California Business and Professions Code section 2273(a), by inducing illegal
remuneration including, but not limited to, bribes, fee-splitting, kickbacks, and self-
referrals.

51. The financial arrangement between Dr. Maslow and Defendant
Concord, via its owners, Dr. Tovmassian, Dr. Derhartunian, and Dr. Gandhi, in
which Dr. Maslow receives referrals which are then ‘passed along’ to Dr. Hun, who
provides kickbacks to both Dr. Maslow and Defendant Elevate, violated, and
continues to violate, 42 U.S.C. section 1320a-7b (b), 42 U.S.C. section 1395nn,
California Business and Professions Code section 650 et seq., California Health and
Safety Code section 445, California Welfare and Institutions Code section 14107.2,

and California Business and Professions Code section 2273(a), by inducing illegal

-18-
FIRST AMENDED COMPLAINT

 
Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 20 of 28 Page ID #:137

10
11
12
13
14
15

nurs
ing
hom
es.
Rela
tor
is
info
rme

dan

FENTON LAW

GROUP LLP

remuneration including, but not limited to, self-referrals, bribes, fee-splitting,
kickbacks, and/or non-monetary compensation.

52. The financial arrangement between Dr. Maslow and Dr. Hun violated,
and continues to violate, 42 U.S.C. section 1320a-7b, 42 U.S.C. section 1395nn,
California Business and Professions Code section 650 et seq., California Health and
Safety Code section 445, California Welfare and Institutions Code section 14107.2,
and California Business and Professions Code section 2273(a), by inducing illegal
remuneration including, but not limited to, bribes, fee-splitting, kickbacks, and self-
referrals.

CLAIM I
VIOLATION OF THE UNITED STATES FALSE CLAIMS ACT

31 U.S.C. § 3729(a)(1)(A)-(B)

 

(Against all Defendants)

53. Relator realleges and incorporates the above paragraphs as though
fully set forth herein.

54. Any person who “knowingly presents, or causes to be presented, a
false or fraudulent claim for payment or approval” or “knowingly makes, uses, or
causes to be made or used, a false record or statement material to a false or
fraudulent claim” is “liable to the United States Government for a civil penalty of
not less than $5,000 and not more than $10,000[...], plus 3 times the amount of

damages which the Government sustains because of the act of that person.” (31

-19-

 

 

FIRST AMENDED COMPLAINT

 
Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 21 of 28 Page ID #:138

FENTON LAW
GROUP LLP

10
ll
12
13
14
{S
16
17
18
19
20
21
22
23
24
25
26
27

28

 

U.S.C. § 3729(a).) “A person may bring a civil action for a violation of section
3729 for the person and for the United States Government.” (31 U.S.C. § 3729(b).)

55. Relator is informed and believes, and thereon alleges Defendants,
acting either on their own behalf or through its physicians and administrative staff
and under supervision of its officers, knowingly or in reckless disregard of the truth
engaged in a pattern of patient referrals which was in direct violation of the federal
Anti-Kickback Law and Stark Law.

56. Defendants knowingly, or in reckless disregard of the truth, made or
caused to be made false and/or fraudulent medical records to be presented for
reimbursement, and knowingly or in reckless disregard of the truth presented or
caused to be presented false and/or fraudulent claims for reimbursement to
Medicare, a federally-funded health insurance program.

57. The claims submitted for reimbursement were fraudulent because they
either expressly or impliedly certified that services billed for were in compliance
with federal and state anti-kickback and physician self-referral laws. For example,
claim form CMS-1500 for Medicare, Medicaid, and other federal health care
payment programs, which is the form generally used by the Defendants and by
physicians at VHH in general, includes the following certification: “this claim,
whether submitted by me or on my behalf by my designated billing company,
complies with all applicable Medicare and/or Medicaid laws, regulations, and

program instructions for payment, including but not limited to the Federal anti-

-20-
FIRST AMENDED COMPLAINT

 
Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 22 of 28 Page ID #:139

FENTON LAW
GROUP LLP

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

kickback statute and Physician Self-Referral Law (commonly known as Stark
law).”

58. Defendants knew these claims were not in compliance with the federal
and state anti-kickback and physician self-referral laws because Relator brought the
illegal financial arrangement to Defendants’ attention through conversations and in
writing between December 2017 and July 2018.

59. Further, Defendants very likely knew even before being informed by
Relator that these claims were not in compliance with the aforementioned federal
and state laws, as the anti-kickback laws and the Stark Law are restrictions that are
widely known among physicians practicing at major hospitals in California, as a
result of frequent notices and press releases from the USDHHS OIG as well as
Continuing Medical Education on the subject.

60. The United States reimbursed Defendants for these false or fraudulent
claims.

CLAIM II
CALIFORNIA FALSE CLAIMS ACT
(Cal. Goy’t. Code § 12651)
(Against all Defendants)
61. Relator realleges and incorporates the above paragraphs as though

fully set forth herein.

“O75
FIRST AMENDED COMPLAINT

 
Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 23 of 28 Page ID #:140

FENTON LAW
GROUP LLP

10
1]
12
13
14
[5
16
17
18
19
20
ZI
22
23
24
25
26
27

28

 

62. The California False Claims Act is substantially similar to the federal
False Claims Act.

63. Relator is informed and believes, and thereon alleges Defendants,
acting either on their own behalf or through its physicians and administrative staff
and under supervision of its officers, knowingly or in reckless disregard of the truth
engaged in a pattern of patient referrals which was in direct violation of state and
federal laws, including 42 U.S.C. section 1320a-7b, 42 U.S.C. section 1395nn,
California Business and Professions Code section 650 et seq., California Health and
Safety Code section 445, California Welfare and Institutions Code section 14107.2,
and California Business and Professions Code section 2273(a).

64. Defendant knowingly, or in reckless disregard of the truth, made or
caused to be made false and/or fraudulent medical records to be presented for
reimbursement, and knowingly or in reckless disregard of the truth presented or
caused to be presented false and/or fraudulent claims for reimbursement to Medi-
Cal, a joint federal-state health insurance program.

65. The claims submitted for reimbursement were fraudulent because they
either expressly or impliedly certified that services billed for were in compliance
with the aforementioned federal and state laws prohibiting bribes, kickbacks, fee-
splitting, and physician self-referral.

66. Medi-Cal claims for payment are made via claim form CMS-1500,

which is the form generally used by the Defendants and by physicians at VHH in

“39.
FIRST AMENDED COMPLAINT

 
Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 24 of 28 Page ID #:141

FENTON LAW
GROUP LLP

10
i
2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

general, includes the following certification: “this claim, whether submitted by me
or on my behalf by my designated billing company, complies with all applicable
Medicare and/or Medicaid laws, regulations, and program instructions for payment,
including but not limited to the Federal anti-kickback statute and Physician Self-
Referral Law (commonly known as Stark law).”

67. Defendants knew these claims were not in compliance with the federal
and state anti-kickback and physician self-referral laws because Relator brought the
illegal financial arrangement to Defendants’ attention through conversations and in
writing between December 2017 and July 2018.

68. Further, Defendants very likely knew even before being informed by
Relator that these claims were not in compliance with the aforementioned federal
and state laws, as the prohibitions set forth in California Business and Professions
Code section 650 ef seq., California Health and Safety Code section 445, California
Welfare and Institutions Code section 14107.2, and California Business and
Professions Code section 2273(a) are widely known among California physicians,
and the California Medical Association provides numerous press releases, seminars,
and discussions about the requirements of those laws.

69. The State of California and the United States reimbursed Defendants
for these false or fraudulent claims from claims made to state and federal payers,

including Medicaid (Medi-Cal).

-33-
FIRST AMENDED COMPLAINT

 
 

 

Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 25 of 28 Page ID #:142
, | under this section until 20 days after the complaint is unsealed and served upon the
2 | defendant pursuant to Rule of the Federal Rules of Civil Procedure.”

3 . a
3: My understanding of 31 U.S.C. section 3730(b), subdivisions (2) and
4
5 | (3), is that service of documents on the defendants, including the document to which
6 | this declaration is attached (captioned FIRST AMENDED COMPLAINT FILED
7
UNDER SEAL PURSUANT TO 31 U.S.C. § 3730(b)(2)), is not required until the
8
g | case is no longer under seal or the Court otherwise orders.
10 I declare under penalty of perjury under the Laws of the State of California that
11
the foregoing is true and correct. Executed this 12th day of August, 2020.

12

13

le Me hens Z J

15 Dennis E. Lee, Declarant

16

17

18

19

20

21

22

23

24

25

26

27

28

26
FIRST AMENDED COMPLAINT

 

 
Cas

Oo Co ST DB Ww fF W LY

YY MY NY NN BY NR OR Nee
ao ND RO NY Or ll Cl ONT Oa Oat Sl

 

p 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 26 of 28 Page ID #:143

DECLARATION RE: LACK OF NECESSITY OF
PROOF OF SERVICE ON THE DEFENDANTS
I, Dennis E. Lee, declare as follows:

l. I am an attorney duly licensed to practice in the State of California and
have been duly admitted to appear before this Court. I am one of the attorneys for
Relator Arash Alborzi, M.D.

2. Pursuant to 31 U.S.C. section 3730(b)(2), the original Complaint in this
action was filed under seal. The period of time for the seal has been extended by
Stipulation Requesting Extension of Seal, filed on May 28, 2020, and granted by
Order of this Court on May 28, 2020. Pursuant to the Court’s May 28, 2020 Order,
“the Complaint and all other papers filed or lodged in this action shall remain sealed,
to and including December 11, 2020.”

3. Concurrent with submission of the document to which this declaration is
attached to the Court for filing under seal, Relator has served the United States of
America and the State of California with the document to which this declaration is
attached, along with an amended disclosure statement, pursuant to 31 U.S.C. section
3730(b)(2) and as noted in the attached proof of service.

4. Pursuant to 31 U.S.C. section 3730(b)(2), “the complaint ... shall not be
served on the defendant until the court so orders.” Pursuant to 31 U.S.C. section

3730(b)(3), “[t]he defendant shall not be required to respond to any complaint filed

25
FIRST AMENDED COMPLAINT

 
Case 2:18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 27 of 28 Page ID #:144

FENTON LAW
GROUP LLP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

PRAYER FOR RELIEF

WHEREFORE, Relator/Relator pray for judgment as follows with respect to

all causes of action:
1. All damages, penalties, and proceeds applicable under 31 U.S.C. §
3730(d);

23 All damages, penalties, and proceeds applicable under Cal. Govt. Code

§§ 12652(g)(2)-G);

3. Attorney’s fees and costs;
4. Such other relief as the Court deems just and appropriate.

DEMAND FOR JURY TRIAL
Relator hereby demands a jury trial on all issues so triable.

DATED: August 12, 2020 FENTON LAW GROUP LLP

By Dye tf.

Dennis E. Lee
Attorneys for Plaintiff/Relator
ARASH ALBORZI, M.D.

 

a.

 

 

FIRST AMENDED COMPLAINT

 
Case 2:

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a7
28

FENTON LAW
GROUP, LLP

18-cv-10632-MWF-RAO Document 24 Filed 08/18/20 Page 28 of 28 Page ID #145

PROOF OF SERVICE

Lam a citizen of the United States and employed in Los Angeles County, California. | am
over the age of 18 and not a party to the within action. My business address is 1990 South Bundy
Drive, Suite 777, Los Angeles, CA 90025.

On August 12, 2020, I served on the interested parties the document(s) described as
FIRST AMENDED COMPLAINT FILED UNDER SEAL PURSUANT TO 31 U.S.C.
§3730(b)(2) by transmitting a true and correct copy thereof addressed as follows:

Attorney General’s Office Attorney General of United States
California Department of Justice U.S. Department of Justice

Attn: False Claims Unit 950 Pennsylvania Avenue, NW
455 Golden Gate Avenue, Ste. 11000 Washington, DC 90530-0001

San Francisco, CA 94102-7004

Lisa A. Palombo, Assistant U.S. Attorney
United States Attorney’s Office

Central District of California

300 North Los Angeles Street, Suite 7516
Los Angeles, CA 90012

X VIA CERTIFIED U.S. MAIL:

I caused such sealed envelope(s) to be deposited in the mail at Los Angeles, California
with postage thereon fully prepaid. I am readily familiar with this firm's practice of
collecting and processing correspondence for mailing. It is deposited with the U.S. Postal
Service the same day in the ordinary course of business.

VIA FACSIMILE:

Such document(s) were transmitted to the facsimile number(s) listed above. The facsimile
machine I used complied with Rule 2.306 and no error was reported by the machine.

VIA ELECTRONIC TRANSMISSION:
I caused the document(s) to be sent to the person(s) at the email addresses listed in the above
Service List. I did not receive, within a reasonable time after the transmission, any electronilc
notification or other indication that the transmission was unsuccessful.

X (State) I declare under penalty of perjury under the laws of the State of California that the
above is true and correct.

(Federal) I declare that I am employed in the office of a memberof the bar of this court at

whose direction the service was made.
Zz ee
x

Zittw! 2
ALE : FREEDMAN

      

 

 

PROOF OF SERVICE

 
